Citation Nr: 1329291	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2009 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In October 2012, the Board 
remanded the appeal for further development, and it now 
returns to the Board for appellate review.


FINDING OF FACT

Hepatitis C did not have its onset during service and is not 
the result of disease or injury incurred during the 
Veteran's military service.
 

CONCLUSION OF LAW

The criteria for service connection for Hepatitis C are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in October 2012.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held "that a remand by this Court or the Board confers 
on the Veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders."  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The purpose of the 
October 2012 remand was to obtain an additional opinion as 
to the etiology of the Veteran's hepatitis C.  This opinion 
was received in February 2013.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the prior remand, and that the Board may 
now proceed with adjudication of the claim.


II. VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective 
date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Veteran was provided with a VCAA notification letter in July 
2009 with regard to the service connection claim, prior to 
the initial unfavorable AOJ decision issued in October 2009.  
This letter informed the Veteran of the evidence necessary 
to establish service connection, of how VA would assist in 
developing the claim, and of his and VA's obligations in 
providing such evidence for consideration.  Additionally, it 
addressed the evidence necessary to substantiate disability 
rates and effective dates.  Thus, the Veteran received all 
necessary notice under the VCAA prior to initial 
adjudication of the claim.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, private treatment records, and 
the report of a September 2009 VA examination with February 
2013 addendum were reviewed by both the AOJ and the Board in 
connection with adjudication of the claim.  The Board notes 
that the Veteran identified treatment within the Battle 
Creek VA Medical Center (VAMC) during the year 1992, but a 
request for the records yielded a negative response.  The 
Veteran was advised that the records were not available and 
asked to submit them himself in April 2007.  No records were 
received.  The Board further notes that records for the year 
1992 were received from the Ann Arbor VAMC, including 
records for inpatient treatment for several months.  In 
light of the above, the Board finds that no further efforts 
to retrieve records from the Battle Creek VAMC for the year 
1992 are necessary.

With regard to the VA examination and opinions, the Board 
notes that once VA undertakes to obtain a VA examination 
when developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  In this case, the examiner reviewed the claims 
file, noting relevant documents in treatment evidence, 
documented the Veteran's subjective complaints and medical 
history, and examined the Veteran.   Although the Veteran 
was provided a VA examination related to his hepatitis C in 
September 2009, the Board concluded that the associated 
opinion did not adequately contemplate all of the Veteran's 
potential risk factors for hepatitis C infection.  
Thereafter, in February 2013, the same examiner provided an 
opinion that considered all of the Veteran's risk factors 
and their likelihood of resulting in hepatitis C infection 
in the Veteran.  There is nothing to suggest that the 
examiner's opinion is not sufficiently based on the facts of 
the case or that he reached an arbitrary conclusion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159 (c)(4). 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 
3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, 
in certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. 
§ 3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The Veteran contends that his hepatitis C infection was 
incurred in service through either air gun inoculations or 
while working as an ambulance driver.  The Veteran admits to 
having a tattoo that he received in service, and also that 
he has a history of intravenous (IV) and intranasal drug 
use, but insists that he only used clean needles, which were 
available to him as an ambulance driver.  Thus, while he 
recognizes that he has multiple risk factors, he argues that 
his current hepatitis C infection is more likely a result of 
the air gun inoculations or his duties as an ambulance 
driver.

The record reflects that the Veteran carries a diagnosis of 
chronic hepatitis C infection, diagnosed by biopsy in 2004.  
Therefore, the Veteran has a current diagnosis with respect 
to this claim.  

The Veteran's service treatment records contain no complaint 
or symptoms associated with hepatitis C.  Moreover, there is 
no competent and probative evidence associating the 
hepatitis C infection with the Veteran's military service.  

A September 2009 VA examiner opined that it is less likely 
as not that the Veteran's hepatitis C is due to his military 
occupational specialty (MOS) as an ambulance driver or air 
gun inoculations.  The rationale for this opinion was that 
the Veteran has other risk factors that are more inclined to 
cause hepatitis C than his role as an ambulance driver in a 
noncombat area.  Specifically, the examiner noted the 
Veteran's use of IV drugs and intranasal cocaine, which are 
high risk for the development of hepatitis C.  He stated 
that the Veteran's MOS and air gun inoculations have not 
been established as a cause of transmission of hepatitis C.  

The same examiner offered another opinion in February 2013 
as requested by the October 2012 remand.  In this opinion, 
the examiner stated that it is at least as likely as not 
that the Veteran's IV drug use and/or nasal cocaine use in 
and after military service is related to his hepatitis C by 
way of viral transmission.  The examiner indicated that, 
while air gun inoculations have been raised as a possible 
source of hepatitis C in some medical literature, they do 
not have nearly the recognition or acceptance as a possible 
cause of hepatitis C as IV drug use.  Therefore, he 
concluded that it is less likely as not that air gun 
inoculations are related to the Veteran's hepatitis C.  

Regarding, the Veteran's MOS as an ambulance medic, the 
examiner again noted that this work is not a recognized risk 
factor in the transmission of hepatitis C and so is less 
likely as not related to the Veteran's hepatitis C.  
Finally, with respect to the tattoo the Veteran got in 
military service, the examiner found that it is a risk 
factor for hepatitis C, but that the longstanding drug use 
is the more likely the cause of the Veteran's hepatitis C 
infection.  

Based on the above, the Board determines that the Veteran's 
hepatitis C is more likely a result of his long history of 
drug use than any of his other identified risk factors and 
possible causes.  The Board has considered the Veteran's 
statements in support of his claim, but while the Veteran is 
competent to speak to facts capable of lay observation, such 
as his risk factors for hepatitis C infection, he is not 
competent to determine which of those factors caused the 
infection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).   

In addition, the Board has reviewed the article submitted by 
the Veteran that discusses the grant by an RO of another 
veteran's claim for service connection for hepatitis C on 
the basis of jet injectors having been used for 
inoculations, as well as cites to a comment by Dr. Deyton, a 
VA physician and researcher, who stated that anyone who had 
inoculations with jet injectors is at risk of hepatitis C 
infection.  The Board first observes that neither the RO 
decision referenced nor Dr. Deyton's comment directly 
addresses this Veteran's case and the facts specific to his 
claim.  Moreover, neither the VA examiner nor the Board has 
found that the Veteran's air gun inoculations posed no risk 
for hepatitis C infection, but rather that they posed less 
risk than his extensive history of IV and intranasal drug 
use, which are a far better recognized and the more likely 
cause of hepatitis C infection.  The Veteran has not 
provided a medical opinion specific to his case that 
contradicts the opinion of the VA examiner. 

In light of the above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hepatitis C in that 
it is more likely than not that his hepatitis C resulted 
from his drug use.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Drug use 
is considered to be willful misconduct, and so any 
disability that results from the drug use may not be 
service-connected.  38 C.F.R. §§ 3.1(n), 3.301(d) (2012).  
Therefore, the claim must be denied. 


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


